                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                                       MONROE DIVISION
MICHAEL L. McGINLEY, ET AL.                            CASE NO. 3:17-CV-00821
VERSUS                                                 JUDGE TERRY A. DOUGHTY
LUV N’ CARE, LTD., ET AL.                              MAG. JUDGE KAREN L. HAYES

        MEMORANDUM OPINION AND ORDER ON CLAIM CONSTRUCTION

        On April 3, 2019, the Court held a hearing to determine the proper construction of the

disputed claim terms in United States Patent No. 8,636,178 (“the ’178 Patent”).                 Having

considered the arguments made by the parties at the hearing and in the parties’ briefing1, having

considered the intrinsic evidence, and having made subsidiary factual findings about the extrinsic

evidence, the Court hereby issues this Claim Construction Memorandum and Order. See Phillips

v. AWH Corp., 415 F.3d 1303, 1314 (Fed. Cir. 2005); Teva Pharm. USA, Inc. v. Sandoz, Inc., 135

S. Ct. 831, 841 (2015).




1
  The parties’ arguments relating to the claim construction disputes are included in their respective
motions for summary judgment for infringement and noninfringement. [Doc. Nos. 136, 143, 170,
137, 157, & 168]. Given that the accused device was discussed in detail in these motions, the
Court was careful and cognizant to construe the claims “in the light of the claim language, the
other claims, the prior art, the prosecution history, and the specification, not in light of the accused
device.” SRI Int'l v. Matsushita Elec. Corp., 775 F.2d 1107, 1118 (Fed. Cir. 1985) (emphasis in
original). For example, the Court required the parties to argue all claim construction issues first
and separate from their respective motions for summary judgment at the April 3, 2019 Hearing.
The Federal Circuit has indicated that there is nothing procedurally incorrect with how the parties’
briefed the issues in this case, and that “[w]hile a trial court should certainly not prejudge the
ultimate infringement analysis by construing claims with an aim to include or exclude an accused
product or process, knowledge of that product or process provides meaningful context for the first
step of the infringement analysis, claim construction.” Wilson Sporting Goods Co. v. Hillerich &
Bradsby Co., 442 F.3d 1322, 1326 (Fed. Cir. 2006).
          I.     BACKGROUND

        The ’178 Patent was filed on October 22, 2008, issued on January 28, 2014, and is directed

to a container or pitcher “having a flexible side wall portion and rim portion . . . which can conform

to the shape of an object.” ’178 Patent at Abstract. The specification indicates that the primary

purpose of the container is for rinsing shampoo or soap from the head of a child. Id. at 2:57–63.

Figures 3 and 6 illustrate different embodiments of the container with and without divider 40.




Id. at Figs. 3 & 6. The specification states that the container has continuous sidewalls (12) with

one of the sidewalls having a sidewall portion (24) with a flexible panel portion (28). Id. at 4:4–

61. The specification further states that the flexible panel portion is constructed of a thin flexible

plastic or a flexible rubber panel that is capable of conforming to the shape of the head of a child.

Id. at 4:43–61. In operation, the flexible panel portion is pressed against the front of the head

above the eyes and the rinse water pours over the top of the head. Id. at 2:57–63. The specification

indicates that the flexible panel portion prevents the rinse water from flowing into the child’s eyes

or face. Id.

        As illustrated above, the specification discloses embodiments of the container without a




                                                  2
divider (Figure 3) and with a divider (Figure 6). Id. at 3:29–34, 3:42–46, Figs. 3 & 6. The

specification states that the divider is provided so that the rinse water flows over the head more

evenly. Id. at 7:11–18. Figure 9 illustrates an embodiment having a sidewall section that is shown

to be flat with a flat flexible panel (28) flexed slightly inward.




Id. at Fig. 9. As illustrated in Figure 9, this embodiment also includes “a generally curved divider

panel (50) which separates container (10) into two fluid holding compartments.” Id. at 6:58–59.

The specification discloses that “that the curvature of panel (50) thereby directs the fluid contained

in second compartment (44) generally onto the center of the head of the child and avoids even

distribution of the water across the width of curved divider panel (50) as the water is being poured

out of second compartment (44).” Id. at 7:6–12.

       Claim 1 of the ’178 Patent recite the following elements (disputed term in italics):

                  1. A container comprising:

                        a generally continuous sidewall terminating in an upper
                        sidewall end and a lower sidewall end and defining an
                        inward fluid holding space bounded by said continuous
                        sidewall, said continuous sidewall having a flexible portion
                        thereof that defines a generally flat sidewall section and a


                                                   3
                         generally non flexible portion joined on either end to the
                         flexible portion, a bottom closing said lower sidewall end
                         with said upper sidewall generally flat sidewall section end
                         being generally open,

                    a generally flat inwardly flexible panel forming a portion of said
                         generally flat sidewall section and extending to form at
                         least a portion of said upper sidewall end, the flexible panel
                         facing outwardly and being sized, shaped and sufficiently
                         pliable to matingly mold to the head of a person during use;
                         said flexible panel having a generally smooth inward
                         surface for unobstructed fluid flow out of said open upper
                         sidewall end, and

                    a handle located on the non flexible portion opposite the flexible
                         panel to allow a user to lift and pour the container when
                         filled with liquid.


         II.     APPLICABLE LAW

               A.       Claim Construction

       “It is a ‘bedrock principle’ of patent law that ‘the claims of a patent define the invention to

which the patentee is entitled the right to exclude.’” Phillips, 415 F.3d at 1312 (quoting

Innova/Pure Water Inc. v. Safari Water Filtration Sys., Inc., 381 F.3d 1111, 1115 (Fed. Cir. 2004)).

To determine the meaning of the claims, courts start by considering the intrinsic evidence. Id. at

1313; C.R. Bard, Inc. v. U.S. Surgical Corp., 388 F.3d 858, 861 (Fed. Cir. 2004); Bell Atl. Network

Servs., Inc. v. Covad Commc’ns Group, Inc., 262 F.3d 1258, 1267 (Fed. Cir. 2001). The intrinsic

evidence includes the claims themselves, the specification, and the prosecution history. Phillips,

415 F.3d at 1314; C.R. Bard, Inc., 388 F.3d at 861. The general rule—subject to certain specific

exceptions discussed infra—is that each claim term is construed according to its ordinary and

accustomed meaning as understood by one of ordinary skill in the art at the time of the invention

in the context of the patent. Phillips, 415 F.3d at 1312–13; Alloc, Inc. v. Int’l Trade Comm’n, 342

F.3d 1361, 1368 (Fed. Cir. 2003); Azure Networks, LLC v. CSR PLC, 771 F.3d 1336, 1347 (Fed.



                                                   4
Cir. 2014), vacated on other grounds 135 S.Ct. 1846 (2015) (“There is a heavy presumption that

claim terms carry their accustomed meaning in the relevant community at the relevant time.”)

       “The claim construction inquiry . . . begins and ends in all cases with the actual words of

the claim.” Renishaw PLC v. Marposs Societa’ per Azioni, 158 F.3d 1243, 1248 (Fed. Cir. 1998).

“[I]n all aspects of claim construction, ‘the name of the game is the claim.’” Apple Inc. v. Motorola,

Inc., 757 F.3d 1286, 1298 (Fed. Cir. 2014) (quoting In re Hiniker Co., 150 F.3d 1362, 1369 (Fed.

Cir. 1998)). First, a term’s context in the asserted claim can be instructive. Phillips, 415 F.3d at

1314. Other asserted or unasserted claims can also aid in determining the claim’s meaning because

claim terms are typically used consistently throughout the patent. Id. Differences among the claim

terms can also assist in understanding a term’s meaning. Id. For example, when a dependent claim

adds a limitation to an independent claim, it is presumed that the independent claim does not

include the limitation. Id. at 1314–15.

       “[C]laims ‘must be read in view of the specification, of which they are a part.’” Id. (quoting

Markman v. Westview Instruments, Inc., 52 F.3d 967, 979 (Fed. Cir. 1995) (en banc)). “[T]he

specification ‘is always highly relevant to the claim construction analysis.           Usually, it is

dispositive; it is the single best guide to the meaning of a disputed term.’” Id. (quoting Vitronics

Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996)); Teleflex, Inc. v. Ficosa N. Am.

Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002). But, “‘[a]lthough the specification may aid the court

in interpreting the meaning of disputed claim language, particular embodiments and examples

appearing in the specification will not generally be read into the claims.’” Comark Commc’ns, Inc.

v. Harris Corp., 156 F.3d 1182, 1187 (Fed. Cir. 1998) (quoting Constant v. Advanced Micro-

Devices, Inc., 848 F.2d 1560, 1571 (Fed. Cir. 1988)); see also Phillips, 415 F.3d at 1323. “[I]t is

improper to read limitations from a preferred embodiment described in the specification—even if




                                                  5
it is the only embodiment—into the claims absent a clear indication in the intrinsic record that the

patentee intended the claims to be so limited.” Liebel-Flarsheim Co. v. Medrad, Inc., 358 F.3d

898, 913 (Fed. Cir. 2004).

       The prosecution history is another tool to supply the proper context for claim construction

because, like the specification, the prosecution history provides evidence of how the U.S. Patent

and Trademark Office (“PTO”) and the inventor understood the patent. Phillips, 415 F.3d at 1317.

However, “because the prosecution history represents an ongoing negotiation between the PTO

and the applicant, rather than the final product of that negotiation, it often lacks the clarity of the

specification and thus is less useful for claim construction purposes.” Id. at 1318; see also Athletic

Alternatives, Inc. v. Prince Mfg., 73 F.3d 1573, 1580 (Fed. Cir. 1996) (ambiguous prosecution

history may be “unhelpful as an interpretive resource”).

       Although extrinsic evidence can also be useful, it is “‘less significant than the intrinsic

record in determining the legally operative meaning of claim language.’” Phillips, 415 F.3d at

1317 (quoting C.R. Bard, Inc., 388 F.3d at 862). Technical dictionaries and treatises may help a

court understand the underlying technology and the manner in which one skilled in the art might

use claim terms, but technical dictionaries and treatises may provide definitions that are too broad

or may not be indicative of how the term is used in the patent. Id. at 1318. Similarly, expert

testimony may aid a court in understanding the underlying technology and determining the

particular meaning of a term in the pertinent field, but an expert’s conclusory, unsupported

assertions as to a term’s definition are entirely unhelpful to a court. Id. Generally, extrinsic

evidence is “less reliable than the patent and its prosecution history in determining how to read

claim terms.” Id. The Supreme Court recently explained the role of extrinsic evidence in claim

construction:




                                                  6
       In some cases, however, the district court will need to look beyond the patent’s
       intrinsic evidence and to consult extrinsic evidence in order to understand, for
       example, the background science or the meaning of a term in the relevant art during
       the relevant time period. See, e.g., Seymour v. Osborne, 11 Wall. 516, 546 (1871)
       (a patent may be “so interspersed with technical terms and terms of art that the
       testimony of scientific witnesses is indispensable to a correct understanding of its
       meaning”). In cases where those subsidiary facts are in dispute, courts will need to
       make subsidiary factual findings about that extrinsic evidence. These are the
       “evidentiary underpinnings” of claim construction that we discussed in Markman,
       and this subsidiary factfinding must be reviewed for clear error on appeal.

Teva Pharm. USA, Inc. v. Sandoz, Inc., 135 S. Ct. 831, 841 (2015).

               B.      Departing from the Ordinary Meaning of a Claim Term

       There are “only two exceptions to [the] general rule” that claim terms are construed

according to their plain and ordinary meaning: “1) when a patentee sets out a definition and acts

as his own lexicographer, or 2) when the patentee disavows the full scope of the claim term either

in the specification or during prosecution.”2 Golden Bridge Tech., Inc. v. Apple Inc., 758 F.3d

1362, 1365 (Fed. Cir. 2014) (quoting Thorner v. Sony Computer Entm’t Am. LLC, 669 F.3d 1362,

1365 (Fed. Cir. 2012)); see also GE Lighting Solutions, LLC v. AgiLight, Inc., 750 F.3d 1304, 1309

(Fed. Cir. 2014) (“[T]he specification and prosecution history only compel departure from the

plain meaning in two instances: lexicography and disavowal.”).          The standards for finding

lexicography or disavowal are “exacting.” GE Lighting Solutions, 750 F.3d at 1309.

       “To act as his own lexicographer, the patentee must ‘clearly set forth a definition of the

disputed claim term,’ and ‘clearly express an intent to define the term.’” Id. (quoting Thorner, 669

F.3d at 1365); see also Renishaw, 158 F.3d at 1249. The patentee’s lexicography must appear

“with reasonable clarity, deliberateness, and precision.” Renishaw, 158 F.3d at 1249.



2
  Some cases have characterized other principles of claim construction as “exceptions” to the
general rule, such as the statutory requirement that a means-plus-function term is construed to
cover the corresponding structure disclosed in the specification. See, e.g., CCS Fitness, Inc. v.
Brunswick Corp., 288 F.3d 1359, 1367 (Fed. Cir. 2002).


                                                 7
       To disavow or disclaim the full scope of a claim term, the patentee’s statements in the

specification or prosecution history must amount to a “clear and unmistakable” surrender. Cordis

Corp. v. Boston Sci. Corp., 561 F.3d 1319, 1329 (Fed. Cir. 2009); see also Thorner, 669 F.3d at

1366 (“The patentee may demonstrate intent to deviate from the ordinary and accustomed meaning

of a claim term by including in the specification expressions of manifest exclusion or restriction,

representing a clear disavowal of claim scope.”). “Where an applicant’s statements are amenable

to multiple reasonable interpretations, they cannot be deemed clear and unmistakable.” 3M

Innovative Props. Co. v. Tredegar Corp., 725 F.3d 1315, 1326 (Fed. Cir. 2013); see also Avid

Tech., Inc. v. Harmonic, Inc., 812 F.3d 1040, 1045 (Fed. Cir. 2016) (“When the prosecution history

is used solely to support a conclusion of patentee disclaimer, the standard for justifying the

conclusion is a high one.”).

       Although a statement of lexicography or disavowal must be exacting and clear, it need not

be “explicit.” See Trs. of Columbia Univ. v. Symantec Corp., 811 F.3d 1359, 1364 (Fed. Cir. 2016)

(“a patent applicant need not expressly state ‘my invention does not include X’ to indicate his

exclusion of X from the scope of his patent”). Lexicography or disavowal can be implied where,

e.g., the patentee makes clear statements characterizing the scope and purpose of the invention.

See On Demand Mach. Corp. v. Ingram Indus., Inc., 442 F.3d 1331, 1340 (Fed. Cir. 2006)

(“[W]hen the scope of the invention is clearly stated in the specification, and is described as the

advantage and distinction of the invention, it is not necessary to disavow explicitly a different

scope.”). Nonetheless, the plain meaning governs “[a]bsent implied or explicit lexicography or

disavowal.” Trs. of Columbia Univ., 811 F.3d at 1364 n.2.

         III.    LEVEL OF ORDINARY SKILL IN THE ART

       It is well established that patents are interpreted from the perspective of one of ordinary




                                                8
skill in the art. See Phillips, 415 F.3d at 1313 (“[T]he ordinary and customary meaning of a claim

term is the meaning that the term would have to a person of ordinary skill in the art in question at

the time of the invention, i.e., as of the effective filing date of the patent application.”). The Federal

Circuit has advised that the “[f]actors that may be considered in determining the level of skill in

the art include: (1) the educational level of the inventors; (2) the type of problems encountered in

the art; (3) prior art solutions to those problems; (4) the rapidity with which innovations are made;

(5) sophistication of the technology; and (6) education level of active workers in the field.” Env’tl

Designs, Ltd. v. Union Oil Co. of California, 713 F.2d 693, 696 (Fed. Cir. 1983). “These factors

are not exhaustive but are merely a guide to determining the level of ordinary skill in the art.”

Daiichi Sankyo Co. Ltd. v. Apotex, Inc., 501 F.3d 1254, 1256 (Fed. Cir. 2007).

        Plaintiffs suggest that the level of ordinary skill in the art is “that level of skill possessed

by an ordinary individual having at least a high school education or the equivalent, with knowledge

and experience of household and consumer goods like the rinse cup products at issue and

familiarity with plastic, rubber, foam and other flexible materials as of February 2003. The level

of ordinary skill does not require any ‘formal’ education or licensure as an engineer or design

professional, or a degree in mechanical engineering or product or mechanical design.” [Doc. No.

218 at 1].3

        Defendants contend that “a person of ordinary skill and a person of skill in that art would

be a person with either (1) a mechanical engineering or design degree and two years actual product

experience or (2) a person with no formal degree who had at least five years of practical experience

in mechanical or product design of consumer products.” [Doc. No. 223 at 1].




3
  Citations to the parties’ filings are to the filing’s number in the docket (Doc. No.) and pin cites
are to the page numbers assigned through ECF.


                                                    9
          Having considered the parties’ proposals, and the factors that may be considered in

determining the level of skill in the art, the Court finds that a person of ordinary skill in the art

would have either: (1) a Bachelor’s degree in Mechanical Engineering or equivalent thereof, and

at least two years of experience designing consumer products, or (2) familiarity with plastic,

rubber, foam and other flexible materials, and at least five years of experience designing consumer

products.

            IV.    CONSTRUCTION OF DISPUTED TERMS

          The parties’ dispute focuses on the meaning and scope of five terms/phrases of the ’178

Patent.

                  1. “comprising”

        Disputed Term                  Plaintiffs’ Proposal4           Defendants’ Proposal5
    “comprising”                 “including but not limited to”    No construction provided by
                                                                   Defendants

                         a) The Parties’ Positions

          Plaintiffs argue that the word “comprising” as used in the claims means “including but not

limited to.” [Doc. No. 136-33 at 24-25] (citing McGinley v. Munchkin, Inc., No. 09-257, 2010 WL

128053 (W.D. Mo., Apr. 2, 2010); In re Skvorecz, 580 F.3d 1262, 1267 (Fed. Cir. 2009)).

According to Plaintiffs, “comprising” simply means that a device “may contain elements in

addition to those explicitly mentioned in the claim.” [Id. at 25]. Defendants do not provide any

arguments related to the term “comprising,” or provide a proposed construction. [Doc. No. 223 at

2].




4
    Doc. No. 224 at 1.
5
    Doc. No. 223 at 2.


                                                  10
                     b) Analysis

       A patent claim has three major sections: (1) a preamble; (2) a transitional phrase; and (3)

a body. Transitional phrases, such as “comprising,” “consisting of,” and “consisting essentially

of,” are terms of art in patent law that “define the scope of the claim with respect to what unrecited

additional components or steps, if any, are excluded from the scope of the claim.” MANUAL OF

PATENT EXAMINING PROCEDURE § 2111.03.                 Here, the claims use the transitional phrase

“comprising.” See, e.g., ’178 Patent at 8:23 (Claim 1: “A container comprising:”), 8:52 (Claim 6:

“A container comprising:”).

       It is well established that the transitional phrase “comprising,” is inclusive or open-ended

and does not exclude additional, unrecited elements or method steps. Genentech, Inc. v. Chiron

Corp., 112 F.3d 495, 501 (Fed. Cir. 1997) (“‘Comprising’ is a term of art used in claim language

which means that the named elements are essential, but other elements may be added and still form

a construct within the scope of the claim.”). Specifically, “[i]n the patent claim context the term

‘comprising’ is well understood to mean ‘including but not limited to.’” CIAS, Inc. v. Alliance

Gaming Corp., 504 F.3d 1356, 1360 (Fed. Cir. 2007). Accordingly, the Court finds that the term

“comprising” should be construed to mean “including but not limited to.”

                     c) Court’s Construction

       The Court construes the term “comprising” to mean “including but not limited to.”




                                                 11
                 2. “generally flat sidewall section” and “generally flat inwardly flexible
                    panel

         Disputed Term                 Plaintiffs’ Proposal6            Defendants’ Proposal7
    “generally flat”             “generally flat” as used in         “mostly flat and not curved”
                                 claims 1 and 6 in regard to a
                                 “sidewall section” means “a
                                 sidewall section that need not
                                 be exactly or perfectly flat, but
                                 is mostly flat.”

                                 “generally flat” as used in claim
                                 1 in regard to an “inwardly
                                 flexible panel” means “an
                                 inwardly flexible panel that
                                 need not be exactly or perfectly
                                 flat, but is mostly flat.”

                         a) The Parties’ Positions

         The parties agree that the term “generally flat” means that the sidewall section is not

required to be perfectly flat. See, e.g., [Doc. No. 168 at 11 (“Generally flat” is not perfectly flat . .

. .”)]. The parties dispute whether “generally flat” means that the sidewall section “cannot be

curved, cylindrical or rounded,” as Defendants propose. Id. Plaintiffs argue that the use of the

term “generally flat” reveals that the sidewall and/or panel recited in the claims includes a mostly

smooth and even surface, which may have some curvature, arc, bend or bow. [Doc. No. 136-33 at

25]. Plaintiffs contend that their construction is reasonable and consistent with the plain and

ordinary meaning of the term. [Id.] (citing Merriam-Webster.com, Google online dictionary).

Plaintiffs further argue that their construction is also consistent with the ordinary and common use

of the word “flat,” because the word “flat” ordinarily allows for some deviation from “perfectly

flat.” [Id. at 26.] Plaintiffs contend that the surface of a “flat” highway or road typically includes

a crown to allow for drainage. [Id.]


6
    Doc. No. 224 at 1.
7
    Doc. No. 223 at 2.


                                                   12
       Plaintiffs further argue that the specification does not describe the flexible panel as being

“flat,” but instead contemplates a measurable amount of curvature or bowing. Id. (citing ’178

Patent at 1:14–16, 2:50–55, 3:30–34, 5:3–14, 7:18–22). Plaintiffs contend that the flexible panel

may have a curvature or bow to ensure that the panel will “effectively seal off [the] passage of

fluids back under the flexible rim” while allowing a broad flow of water. Id. (citing ’178 Patent at

2:57–60, 4:63–5:14). Plaintiffs argue that the specification describes the rim of the flexible panel

as being “generally flat,” which they contend confirms that the term does not require a construction

meaning “straight” or “without a curve.” Id. (citing ’178 Patent at 4:30–38).

       Plaintiffs also argue that the drawings reveal some curvature in the flexible panel (28), even

when the flexible panel is not shown as being pressed against an object. Id. at 27 (citing ’178

Patent at Figures 1, 2, 7 and 9). According to Plaintiffs, the drawings show that a flexible panel

with some curvature, arc, bend or bow is “generally flat.” Id. Finally, Plaintiffs argue that the

Court may consider that the inventor’s testimony regarding the proper construction for these terms.

Id. (citing Doc. No. 136-2 at ¶41; Doc. No. 136-28).

       Defendants respond that the plain and ordinary meaning of the words “generally” and “flat”

cannot be construed to include a curved surface with no flat sections. [Doc. No. 143 at 11]. First,

Defendants argue that Plaintiffs provide no basis for deviating from the ordinary meanings. Id.

(citing Doc. No. 143-22). While Plaintiffs rely on web-based dictionaries, there is no evidence

that these dictionaries or their content was available at the time the ’178 Application was filed on

October 22, 2008. Id. at 12. Additionally, Plaintiffs cannot rely on inventor testimony. Id. (citing

Intellicall, Inc. v. Phonometrics, Inc., 952 F.2d 1384, 1388 (Fed. Cir. 1992)).

       Instead, Defendants contend that the flexible panel pitcher shown in Figure 9 illustrates a

flat sidewall and a flat flexible panel forming a portion of that sidewall. Id. According to




                                                13
Defendants, the flat sidewall and the flat flexible panel of Figure 9 are unlike the container shown

in the previously filed drawings, Figures 1 through 6. Id. at 13. Defendants contend that the

containers of the Figures 1 through 6 are cylinders with curved sidewalls and do not have flat

sections. Id. Defendants further contend that the flexible panels shown in Figures 1-6 follow the

curvature of the cylindrical containers and do not form a portion of any non-existent flat section.

       In further support, Defendants argue that the “generally flat” limitations were introduced

into the claims by the patentee in response to a double patenting rejection. Id. at 15. At the time

of the double patenting rejection, claims 32 and 33 did not include the “generally flat” limitations.

Id. Therefore, in response, the patentee cancelled claims 32 and 33 and submitted new claims 34

and 35, which became claims 1 and 6 respectively in the ’178 Patent. Id. (citing Doc. No. 143-5

at 86). Defendants argue that the patentee not only offered the “generally flat” limitations to

overcome the double patenting rejection but specifically stated that the “generally flat” limitations

offered distinct advantages over his prior cylindrical or curved embodiments. Id. at 16 (citing Doc.

No. 143-5 at 86). Thus, according to Defendants, the patentee clearly expressed the intent that the

“generally flat” limitations were added to avoid reading on a curved sidewall and flexible panel.

Id.

       Defendants also point out that the patentee went on to expressly distinguish his new claims

from the prior art. Id. (citing Doc. No. 143-5 at 87-88). According to Defendants, the identified

prior art (Fitts, Sexton, Tupper, Gold, Seki, Martinez, Propes, Drake-Tipton, Bergman, and Scholl)

all show cylindrical containers with curved sidewalls very much like the sidewalls of the

containers illustrated in Figures 1-6 of the ’675 and ’178 Patents. Id. at 17. Defendants contend

that the Patent Office continued to object to the application, and on May 14, 2010 issued a Final

Rejection. Id. at 18. In response to this Final Rejection, the patentee submitted a Request for




                                                 14
Reconsideration that emphasized the “generally flat” limitations to overcome the Final Rejection.

Id. (citing Doc. No. 143-5 at 113-119). When the Patent Office rejected the patentee’s argument

in his Request for Reconsideration, the patentee filed an Appeal Brief before the USPTO Board

of Patent Appeals and Interferences. Id. (citing Doc. No. 143-5 at 128-146). In that brief, the

patentee argued that the prior art did not disclose the claimed flat side wall section of claims 34

and 35 and did not teach the generally flat inwardly flexible panel recited in claim 34. Id. at 18-19

(citing Doc. No. 143-5 at 137-138). The examiner reopened prosecution and issued a new rejection

on the basis of the Glintz Patent. Id. at 19.

       The patentee failed to respond in a timely manner, and the application was abandoned on

June 22, 2011. Id. (citing Doc. No. 143-5 at 162-163). Defendants contend that, in the patentee’s

request for reconsideration, he relied expressly on the “generally flat” limitations to overcome the

prior art. Id. (citing Doc. No. 143-5 at 175). Defendants argue that the PTO continued to reject

the claims on the basis of the Glintz Patent and made the rejection Final. Id. (citing Doc. No. 143-

5 at 187).

       In response to the Final Rejection, the patentee amended the claims and added a

requirement for a handle. Id. (citing Doc. No. 143-5 at 198, 199). Defendants argue that the

patentee once again emphasized “a flat outer surface” to distinguish the claims from the Glintz

Patent. Id. (citing Doc. No. 143-5 at 209). Defendants contend that the claim amendments and

arguments were found to be persuasive, and a Notice of Allowance was issued on September 30,

2013. Id. at 20. Defendants argue that Plaintiffs cannot ignore the “generally flat” limitations and

the “handle” limitations given that the patentee amended his claims to add these limitations, and

then argued repeatedly that these limitations distinguished the claims from the prior art. Id.

According to Defendants, the intrinsic evidence supports a construction that “generally flat”




                                                 15
cannot read on a curved container with no flat surfaces. Id.

       Regarding Plaintiffs’ construction, Defendants argue that Plaintiffs attempt to ignore the

“generally flat” sidewall limitation in the claims, suggesting that the container is not limited to any

particular shape. Id. Defendants contend that this would read the “generally flat sidewall section”

limitation out of the claims. Id. at 21. Defendants also argue that Plaintiffs fail to discuss Figures

7 to 9, or inform the Court that they were added to the application that became the ’178 Patent. Id.

Defendants contend that Figure 9 illustrates a “generally flat sidewall section,” “a generally flat

inwardly flexible panel forming a portion of said generally flat sidewall section” and “an inwardly

flexible and pliable panel forming a portion of said generally flat sidewall section.” Id. According

to Defendants, these claim limitations describe exactly what was added in the continuation-in-part.

Id. Therefore, the ’178 Patent prosecution history confirms that “generally flat” cannot be defined

as Plaintiffs propose when this limitation was necessary to overcome statutory double patenting

claims. [Doc. No. 168 at 9].

       Defendants also argue that nothing in the dictionary definitions of “flat” that Plaintiffs rely

upon says anything about curvature. Id. at 10. Defendants contend that Plaintiffs fail to recognize

that the ’178 Patent specification also uses the terms “generally circular.” Id. (citing ’178 Patent

at 4:30–38). Defendants argue that using both the terms “generally curved” and “generally flat”

in the ’178 Patent specification means that the terms must describe different features. Id. at 11.

Defendants contend that if Plaintiffs construe “generally flat” as referring “to a surface that may

or may not be curved, as opposed to perfectly flat or straight,” then this definition is synonymous

with “generally curved.” Id.

       Moreover, Defendants argue that the adverb “generally” must be applied in context with

the use of “flat” or “curved,” and the definitions should not bleed into one another. Id. In contrast




                                                  16
to Plaintiff’s construction, Defendants argue that their construction gives credence to the use of

“generally” consistent with both “flat” and “curved.” Id. While “generally flat” is not perfectly

flat, they argue that it cannot be curved, cylindrical or rounded, and “generally curved” would not

be perfectly curved but cannot be flat. Id.

       Finally, Defendants argue that construction for the term “generally flat” has been addressed

by other courts, including the Federal Circuit. [Doc. No. 137-1 at 17] (citing Schoell v. Regal

Marine Indus., 247 F.3d 1202 (Fed. Cir. 2001)). The patentee in Schoell amended the claims to

add the “generally flat” limitation to avoid a double patenting rejection. Id. Based on that

amendment, the patentee in Schoell could not later argue that a V-shaped hull was “generally flat.”

Id.

       In this case, the Patent Office rejected the patentee’s new application based on his prior

’675 Patent. [Doc. No. 168 at 12]. Defendants contend that the patentee submitted new claims

adding the “generally flat” limitations, and argued that the “generally flat” limitations

distinguished the new claims from the ’675 Patent, as well as numerous other prior patents all

showing containers with curved sidewalls. Id. at 13. According to Defendants, the patentee’s

arguments to the Patent Office exclude a curved sidewall and curved flexible panel from the

claims. Id.

       Plaintiffs reply that a surface that is not “perfectly flat” may possess some degree of

curvature, arc, bend, or bow. [Doc. No. 170 at 5] (citing Doc. No. 170-16). Plaintiffs contend that

a surface that is not “perfectly flat” can be regarded as being “mostly” or “generally flat,” so long

as the deviation from “perfect flatness” or “straightness” arising from the degree of any curvature

does not result in the surface becoming “mostly curved” instead of “mostly” or “generally flat.”

Id.




                                                 17
       Plaintiffs next reply that the shape of the containers depicted in Figures 1-6 are not

uniformly cylindrical or round. Id. at 7 (citing ’178 Patent). Instead, the figures disclose a

container having a sidewall section on the front or face of the device, which is mostly or generally

flat and smooth. Id. (citing Doc. No. 170-17). Plaintiffs contend that Figures 1-4 all show the

container having continuous sidewall that is curved and rounded at the back and on the sides, but

which is definitively less curved and less rounded at the front. Id. at 7-8. Plaintiffs contend that

the degree of curvature or the arc of the continuous sidewall depicted in Figures 1-4 is dramatically

reduced at the front of the containers, opposite the handle, and is mostly or “generally flat.” Id. at

8.

       Plaintiffs next reply that Figures 5 and 6 show a container with a continuous sidewall with

a “generally flat” section at the front. Id. Plaintiffs contend that the sidewall sections on the

containers depicted in Figures 5-6 are the same as Figures 3-4, with a divider added, and that none

of the depicted containers “follow[s] the curvature” of the remaining portion of the sidewall, but

instead form a portion of a “generally flat” sidewall section. Id. According to Plaintiffs, the

specification expressly contemplates a measurable amount of curvature or bow needed for the

flexible panel to “matingly mold” and conform to the shape of the object it is pressed against when

used (e.g., a child’s forehead). Id. at 9 (citing ’178 Patent at 1:14–1:16, 2:50–55, 2:57–63, 3:30–

34, 4:62–5:14, 5:3–14, 7:18–22).

       Regarding the prosecution history, Plaintiffs contend that Defendants cannot show that the

patentee ever knowingly and affirmatively agreed that the term “generally flat” should be limited

to “perfectly flat.” Id. Plaintiffs argue that Defendants fail to fully explain the remarks that the

patentee made in support of the amendments that added the “generally flat” limitations to the

claims. Id. (citing Doc. No. 143-5 at 82). Plaintiffs further argue that the patentee did not add the




                                                 18
“generally flat” flexible panel and sidewall section limitation to the application in order to

overcome any prior art “round” or “cylindrical” references. Id. (citing Doc. No. 143-5 at 86).

       Plaintiffs contend that the decision of the Patent Office to allow the term “generally flat”

to remain in the claims dispels any notion that the patentee deliberately added the limitation to

avoid reading on any sidewall section or flexible panel portion of the sidewall having any sort of

curve. Id. at 11. According to Plaintiffs, none of the remarks that the patentee made to distinguish

the asserted “prior art” were made to distinguish any sidewall section or panel portion because it

was in any way curved, bowed or bent. Id. Plaintiffs contend that the continued presence of the

term “generally flat,” instead of “flat,” conclusively refutes Defendants’ arguments. Id.

       Plaintiffs further argue that Defendants have not meet their burden of proving the existence

of a “clear and unmistakable” disclaimer. [Doc. No. 157 at 17-18]. Nothing in the prosecution

history indicates that the patentee used and construed the term “generally flat” at any point as

meaning anything other than what “generally flat” ordinarily means. Id. at 18. According to

Plaintiffs, the statements in the prosecution history reflect that “generally flat” was used and

construed throughout to mean a surface that was “generally” or “mostly” “flat.” Id. Plaintiffs

argue that none of the remarks made to distinguish the examiner’s rejections based on any “prior

art round pitchers” indicate any concession that “generally flat” was being added to or used in the

claims to exclude a surface having any sort of curvature, arc, bend or bow. Id.

       Plaintiffs further argue “that the ordinary meaning of ‘generally flat’ means ‘mostly’ flat

and therefore allows for a surface that, although may not be perfectly ‘round’ or curved, can

comprise a shallow or slight curvature, arc, bend or bow. . .” Id. at 19. Plaintiffs contend that the

prosecution history at most establishes that the patentee was able to convincingly distinguish all

of the submitted prior art on the grounds that the references did not teach or suggest his invention.




                                                 19
Id. at 20. Plaintiffs further contend that the patentee distinguished his flexible panel pitcher

invention from a selected set of “prior art pitchers” that were admittedly round, or had a surface,

or multiple corners, or other features that rendered the subject surface of each cited reference as

being something other than “generally flat.” Id. According to Plaintiffs, the distinguished features

were round or mostly round or circular or corrugated and uneven. Id.

       Plaintiffs also argue that the patentee did not add the “generally flat sidewall section”

language to the claims to overcome a “double patenting” rejection based on the “roundness” of

the ’675 Patent. Id. at 20-21. Plaintiffs argue that the ‘675 Patent claims are not limited to a

“round” container. Id. at 21. Plaintiffs contend that the only reason for adding the language was

to “avoid[] the ‘same invention’ type double patenting identified by the Examiner.” Id.

       Finally, Plaintiffs argue that the facts and situation in Schoell are “decidedly different.”

[Doc. No. 170 at 12]. Plaintiffs contend that the patentee did not concede that “mostly flat” meant

“perfectly flat and without any curve, arc bend or bow.” Id. Plaintiffs argue that the patentee

plainly intended and described the term to mean “mostly” and perhaps not all the way “perfectly”

flat or “perfectly” straight. [Doc. No. 157 at 22]. Plaintiffs further argue that the patentee added

the “generally flat” limitation to the proffered claim to differentiate the claims from those of his

prior ’675 Patent. Id. Plaintiffs contend that the patentee did not expressly distinguish the

“generally flat” features from those found on the accused device. [Doc. No. 170 at 12].

                     b) Analysis

       As an initial matter, the Court finds that, to properly resolve the parties’ claim construction

dispute, the Court should construe more than the term “generally flat.” The Court notes that the

term “generally flat” is used to further qualify two other elements in the claim. Specifically, claims

1 and 6 recite a “generally flat sidewall section,” and claim 1 recites a “generally flat inwardly




                                                 20
flexible panel.” Therefore, to avoid potential confusion, the Court finds that the terms “generally

flat sidewall section” and “generally flat inwardly flexible panel” should be construed. Indeed,

Plaintiffs propose different constructions for the term “generally flat” based on the surrounding

claim language identified by the Court. [Doc. No. 224 at 1]. Accordingly, the Court will construe

the terms “generally flat sidewall section” and “generally flat inwardly flexible panel.”

                            i.   Claims and Specification

       To begin the analysis, the Court first turns to the language of the claims, as it provides

“substantial guidance as to the meaning of particular claim terms.” Phillips, 415 F.3d at 1313

(citing Vitronics Corp., 90 F.3d at 1582). The term “generally flat sidewall section” appears in

claims 1 and 6 of the ’178 Patent. The Court finds that the term is used consistently in the claims

and is intended to have the same general meaning in each claim. The term “generally flat inwardly

flexible panel” appears in claim 1 of the ’178 Patent.

       Claims 1 and 6 recite a generally continuous sidewall having a flexible portion and a non-

flexible portion. The claims further indicate that the flexible portion includes “a generally flat

sidewall section.” Claim 1 also recites that the “generally flat inwardly flexible panel” is a portion

of the “generally flat sidewall section.” Thus, the plain language of the claim indicates that the

flat sidewall section and flat inwardly flexible panel are distinct and different from the remainder

of the continuous sidewall. Moreover, the “generally flat” modifier further indicates that one of

the differences between these sections and the remainder of the continuous sidewall is their shape.

Indeed, the specification states that “[s]ide wall rim 20, in a preferred embodiment is comprised

of side wall portion 24, which is a generally flat portion of side wall rim 20, and which may,

therefore, differ, generally, in its shape as compared to the remainder of side wall rim 12 and side

wall 20.” ’178 Patent at 4:30–34 (emphasis added). The specification further states that “if side

wall 12, in its construction, comprises a cylindrical container, then side wall rim 20 will be


                                                 21
comprised of a generally circular side wall rim portion 26 and a generally flat side wall rim portion

or side wall segment or rim segment 24.” Id. at 4:34–38. For example, Figure 2 illustrates a

generally flat side wall portion (24) that differs in its shape as compared to the remainder of the

continuous sidewall (12).




Id. at Figure 2. Likewise, Figure 4 illustrates a generally flat side wall portion (24) that differs in

its shape as compared to the remainder of the continuous sidewall.




                                                  22
Id. at Figure 4. Both Figures 2 and 4 further illustrate, and the parties agree, that the “generally

flat” sidewall section is not perfectly flat. See, e.g., Doc. No. 168 at 11 (“‘Generally flat’ is not

perfectly flat . . . .”). Thus, the idea that the sidewall section is not perfectly flat gives meaning to

the adverb “generally.”

                            ii.   Prosecution History of the ’178 Patent

        The prosecution history of the ’178 Patent further confirms that “generally flat sidewall

section” means “a section of the sidewall that is not perfectly flat, and differs in its shape as

compared to the remainder of the continuous sidewall.” Specifically, the USPTO issued a double

patenting rejection noting that the ’178 Application claims were the same as the ’675 Patent. [Doc.

No. 143-5 at 82]. The patentee did not dispute the rejection, but instead amended the claims to

add the “generally flat” limitations to avoid the double patenting rejection, as well to overcome

identified prior art that showed mostly rounded or circular containers. Id. at 86. In the earlier ’675

Application, the patentee added a “divider” limitation that was not shown in the prior art round

container to overcome the USPTO rejection. [Doc. No. 136-22 at 115]. However, the patentee

dropped the “divider” limitation and added the “generally flat” limitations in the ’178 Application.


                                                   23
[Doc. No. 143-5 at 51].

       The patentee went on to state that the “flat sidewall section that is flexible is a limitation

[that] is not present in the claims of U.S. Patent No. 7,441,675.” [Id. at 86]. The patentee also

argued that the specific advantages of the flat sidewall is that “it avoids the obstruction presented

by the nose of the person against whom the device is being applied.” Id. Thus, the Court finds

that the patentee not only offered the “generally flat” limitations to overcome the double patenting

rejection, but also indicated that the different shape of the sidewall as compared to the remainder

of the continuous sidewall offered “specific advantages.”

       The patentee also expressly stated that the added limitation of “generally flat” was not

found in the identified prior art round pitchers. Id. at 86-88. During the prosecution of his prior

applications, the USPTO had identified a number of prior art patents, and each of these prior art

patents were included in the ’178 Application. Most of these prior art patents disclose cylindrical

or round containers. In his response to the double patenting rejection, the patent included

arguments addressing these prior art patents including those patents to Fitts, U.S. Patent No.

33,737 [Doc. No. 143-8]; Sexton, U.S. Patent No. 1,225,511 [Doc. No. 143-9]; Tupper, U.S. Patent

No. 2,610,490 [Doc. No. 143-10]; Gold, U.S. Patent No. 3,729,553 [Doc. No. 143-11]; Seki, U.S.

Patent No. 4,609,113 [Doc. No. 143-12]; Martinez, U.S. Patent No. 4,886,206 [Doc. No. 143-13];

Propes, U.S. Patent No. 4,955,503 [Doc. No. 143-14]; Drake-Tipton, U.S. Patent No. 5,415,305

[Doc. No. 143-15]; Bergman, U.S. Patent No. 6,708,838 [Doc. No. 143-16]; Scholl, U.S. Patent

No. RE35,933 [Doc. No. 143-17]; Perock, U.S. Patent No. 4,756,439 [Doc. No. 143-18]; and

Bertone, U.S. Patent No. 5,507,431 [Doc. No. 143-19].

       With respect to the Fitts and Sexton Patents, [Doc. Nos. 143-8, 143-9], the patentee stated

that the “present invention is distinguished as the present invention claims a generally rigid




                                                 24
continuous sidewall having a portion thereof that defines a generally flat sidewall section. These

references do not teach or suggest either of these limitations.” [Doc. No. 143-5 at 87]. With respect

to the Tupper, Gold, Seki, Martinez, Propes, Drake-Tipton, Bergman, and Scholl Patents [Doc.

Nos. 143-10 – 143-17], the patentee stated that the “present invention recites a generally rigid

continuous sidewall having a generally flat sidewall section and an inwardly flexible panel within

the generally flat sidewall section. These references do not teach or suggest either of these

limitations.” [Doc. No. 143-5 at 87]. As shown below, all of these prior art patents show

cylindrical containers with curved sidewalls very much like the sidewalls of the containers

illustrated in Figures 1-6 of the ‘675 and ‘178 Patents.




                                                 25
26
[Dkt No. 143-20 at 1-3]

       With respect to the Perock Patent, [Doc. No. 143-18], the patentee stated that the “present

invention recites a generally rigid continuous sidewall having a generally flat sidewall section and

an inwardly flexible panel within the generally flat sidewall section. Perock shows both an

outwardly curved movable section and outwardly extending section having multiple corners.

Neither of the Perock moveable section is a generally flat surface . . . . Therefore, Perock could

not suggest the present invention to one skilled in the art.” [Doc. No. 143-5 at 87-88].

       With respect to the Bertone Patent, [Doc. No. 143-19], the patentee stated that “Bertone

shows a container . . . having a collapsible spout which may be folded outwardly or folded inwardly

to close the container. Claim 34 calls for a generally flat inwardly flexible panel forming a portion

of said flat panel sidewall section. Bertone does not present a generally flat inwardly flexible

panel.” [Doc. No. 143-5 at 88]. In summary, in his response to the double patenting rejection the

patentee distinguished the new claims from twelve different prior art patents by emphasizing the

“generally flat” limitation, and how the prior art generally only had a single cylindrical shape.

       Despite the claim amendments in response to the double patenting rejection, the USPTO

continued to object to the application and on May 14, 2010, issued a Final Rejection. The examiner

found that the claims were anticipated by the Seki Patent and obvious in view of Seki and other

prior art patents. Id. at 103-108. In response to this Final Rejection, the patentee submitted a

Request for Reconsideration. Id. at 113-119. In that Request for Reconsideration the patentee

emphasized the “generally flat” limitations to overcome the Final Rejection. The patentee stated

that “independent claims 34 and 35 recite a continuous sidewall having a portion thereof that

defines a generally flat sidewall section. Both claims 34 and 35 define an inward space bounded

by the continuous sidewall. Claim 34 also requires a generally flat flexible panel forming a portion




                                                 27
of the generally flat sidewall section. Independent claim 35 requires an inwardly flexible panel

forming a portion of the generally flat sidewall section.” Id. at 117 (emphasis in original). As

illustrated below, the prior art Seki cup has a single cylindrical shape, and does not have a section

of the sidewall that is generally flat and differs in its shape as compared to the remainder of the

cylindrical shape.




[Doc. No. 143-12 at 2]. The Patent Office did not accept the patentee’s argument in his Request

for Reconsideration, and the patentee filed an Appeal Brief before the USPTO Board of Patent

Appeals and Interferences. [Doc. No. 143-5 at 128-146]. In that brief, the patentee argued that

Seki does not disclose the claimed flat side wall section of claims 34 and 35 and does not teach

the generally flat inwardly flexible panel recited in claim 34. Id. at 137-138. In response to the

Appeal Brief, the USPTO reopened prosecution and issued a new rejection on the basis of the

Glintz Patent [Doc. No. 143-21]. The patentee did not respond in a timely manner to the new

rejection, and the application went abandoned on June 22, 2011. [Doc. No. 143-5 at 162-163].

       On December 6, 2011, the patentee filed a Petition for Revival, along with a Request for

Reconsideration. Id. at 164, 174-180. In the Request for Reconsideration, the patentee argued that

claims 34 and 35 were distinguished from the Glintz Patent based on “a combination of four


                                                 28
features not found in Glintz: (1) a generally rigid continuous sidewall; combined with (2) “a

generally flat sidewall section” of said generally continuous sidewall; combined with (3) a

generally flat inwardly flexible panel forming a portion of said generally flat sidewall section;

and combined with (4) fluid-holding.” Id. at 175 (emphasis in original). Once again, the patentee

relied expressly on the “generally flat” limitation and how it differs in its shape as compared to

the remainder of cylindrical shape to overcome the prior art. The USPTO granted the Petition for

Revival, but continued to reject the claims on the basis of the Glintz Patent and made the rejection

Final. Id. at 187.

        In response to the Final Rejection, the patentee submitted amendments to the claims and

for the first time added a “handle” limitation. Specifically, claim 34 was amended to add “a handle

located on the non-flexible portion opposite the flexible panel to allow a user to lift and pour the

container when filled with liquid,” and claim 35 was amended to add “a handle joined to the non-

flexible portion opposite the flexible portion to provide for lifting and pouring of the contents of

the container by a user,” Id. at 198-199. The “generally flat” limitations were unchanged and, in

the Remarks accompanying the amendments, the patentee once again emphasized “a flat outer

surface” to distinguish the claims from the Glintz Patent. Id. at 209.            The patentee also

distinguished the Perock Patent stating that it “certainly does not teach a flat pliable surface.” Id.

at 210. The examiner found these claim amendments and arguments persuasive, and a Notice of

Allowance was issued on September 30, 2013. Subsequently, the ‘178 Patent issued on January

28, 2014, with all claims requiring the “generally flat” limitations and the “handle” limitations.

        As discussed above, the context of the surrounding claim language for the “generally flat”

limitations indicates that this sidewall section differs in its shape as compared to the remainder of

the continuous sidewall. Having amended the claims to add these limitations, and then having




                                                 29
argued repeatedly that those limitations distinguished the claims from the prior art, the patentee

cannot now ignore those limitations. Vitronics Corp. v. Conceptronic, 90 F.3d 1576, 1582 (Fed.

Cir. 1996) (“[The prosecution] history contains the complete record of all the proceedings before

the Patent and Trademark Office, including any express representations made by the applicant

regarding the scope of the claims. As such, the record before the Patent and Trademark Office is

often of critical significance in determining the meaning of the claims.”). The Court finds that,

when the prosecution history is considered in its entirety, the patentee clearly and unambiguously

defined a “generally flat” section to mean a section of the sidewall that is not perfectly flat and

differs in its shape as compared to the remainder of the continuous sidewall. Southwall Techs. v.

Cardinal IG Co., 54 F.3d 1570, 1576 (Fed. Cir. 1995) (“Claims may not be construed one way in

order to obtain their allowance and in a different way against accused infringers.”)

       In summary, the claim language, the specification and the prosecution history all

consistently indicate that the term “generally flat sidewall section” should be construed to mean

“a section of the sidewall that is not perfectly flat, and differs in its shape as compared to the

remainder of the continuous sidewall,” and that the term “generally flat inwardly flexible panel”

should be construed to mean “a portion of the flat sidewall section that is not perfectly flat, and

differs in its shape as compared to the remainder of the continuous sidewall.”

                          iii.   Parties’ Constructions

       Turning to the parties’ constructions, the Court generally finds that the parties’

constructions are unhelpful and fail to consider the intrinsic record in its entirety. The “generally

flat” limitation was explicitly added to avoid the double patenting rejection and distinguish the

claims from the prior art. As discussed above, the prior art included rounded or cylindrical

containers. The amended claims require the recited “sidewall section” is different in its shape as

compared to the remainder of the continuous sidewall. This is in contrast to the cylindrical


                                                 30
containers disclosed in the identified prior art. Autogiro Co. of America v. United States, 181 Ct.

Cl. 55, 65, 384 F.2d 391, 399 (Ct. Cl. 1967) (“In its broader use as source material, the prior art

cited in the file wrapper gives clues as to what the claims do not cover.”). The patentee

accomplished this distinction by reciting that the sidewall section is “generally flat” as compared

to the remainder of the continuous sidewall. Neither Plaintiffs’ nor Defendants’ construction

accurately captures this requirement.

       Regarding Defendants’ construction, the Court rejects it because it renders the adverb

“generally” meaningless. Defendants agree that the term “generally flat” does not require “perfect

flatness.” However, Defendants propose a construction that excludes everything that is not

perfectly flat. For example, Defendants argue that the term “generally flat” cannot be “construed

to cover a curved, cylindrical, or rounded surface,” and that the ordinary meaning of “generally

flat” is “mostly flat and not curved.” [Doc. No. 223 at 2].

       The Federal Circuit has rejected construing “generally flat” to mean “mostly horizontal,”

or in this case, “mostly flat,” as Defendants propose. In Schoell, the Federal Circuit held that

construing “generally flat” as “mostly horizontal” provides little guidance. 247 F. 3d at 1208.

Despite the admonishment, the Court in Schoell did not provide a construction for the term

“generally flat,” but instead looked to the surrounding claim language to conclude that the accused

device did not infringe. Id. (“For our purposes, we need not decide whether a shallow V-shaped

keel can meet the ‘generally flat’ claim limitation, or, if so, how shallow it must be.”).

Accordingly, consistent with Schoell, the Court finds that construing “generally flat” to mean

“mostly flat” provides “little more guidance than ‘generally flat’.” Id.

       The Court also rejects Defendants’ construction because a surface that does not have any

curvature, arc, bend or bow, would necessarily be considered perfectly straight and flat. This




                                                 31
would be inconsistent with using the adverb “generally” to modify “flat.” Simply stated, that

which is not “perfectly flat” must be curved, to some extent. Moreover, Defendants’ construction

is inconsistent with the intrinsic evidence and would exclude preferred embodiments. Rambus Inc.

v. Rea, 731 F.3d 1248, 1253 (Fed. Cir. 2013) (“A claim construction that excludes the preferred

embodiment 'is rarely, if ever, correct and would require highly persuasive evidentiary support.’”).

For example, Figure 2 illustrates that the “generally flat” sidewall segment (24) is not perfectly

flat, but may include some curvature, arc, bend or bow.




’178 Patent at Figure 2. Accordingly, the Court rejects Defendants’ construction.

       Regarding Plaintiffs’ construction, Plaintiffs contend that the Court need only rely upon

the claims and the specification of the ’178 Patent without recourse to the prosecution history.

[Doc. No. 170 at 10]. The Court disagrees. It is well settled that the Court should consider the

prosecution history as a significant source of evidence. As indicated above, the record before the

USPTO is of “critical significance in determining the meaning of the claims.” Vitronics Corp. v.

Conceptronic, 90 F.3d 1576, 1582-83 (Fed. Cir. 1996). Plaintiffs contend that the patentee did not

add the “generally flat” sidewall section limitation to the application in order to overcome any



                                                32
prior art “round” or “cylindrical” references. Contrary to Plaintiffs’ contention, however, the

patentee argued how the added limitation of “generally flat” was not found in the prior art round

pitchers in responding to the double patenting rejection.

       Plaintiffs further contend that none of the remarks were made to distinguish any sidewall

section or panel portion because it was in any way curved, bowed or bent. [Doc. No. 170 at 11].

The Court agrees that the prosecution history does not require the “sidewall section” and the

“inwardly flexible panel” to be perfectly flat. However, as discussed above, the claim language,

the specification, and the prosecution history indicate that the recited “generally flat sidewall

section” must differs in its shape as compared to the remainder of the continuous sidewall. Indeed,

in its Motion for Summary Judgment on Patent Validity, Plaintiffs provide annotated Figures 1-4,

and argue that the “shape of continuous sidewall does not ‘follow the curvature’ of the sidewall

forming the sides and back of the product, but instead comprises a ‘mostly flat’ sidewall ‘section’

located at the front face of the container.”




                                                33
[Doc. No. 180 at 18 (highlight added)].

       Finally, like Defendants, Plaintiffs’ construction requires “generally flat” to mean “mostly

flat.” [Doc. No. 224 at 1]. As discussed above, the Federal Circuit has rejected construing

“generally flat” to mean “mostly horizontal,” or in this case, “mostly flat.” In Schoell, the Federal

Circuit held that construing “generally flat” as “mostly horizontal” provides little guidance. 247

F.3d at 1208. Accordingly, the Court finds that the term “generally flat sidewall section” should

be construed to mean “a section of the sidewall that is not perfectly flat, and differs in its shape as

compared to the remainder of the continuous sidewall.” The Court further finds that the term

“generally flat inwardly flexible panel” should be construed to mean “a portion of the flat sidewall

section that is not perfectly flat, and differs in its shape as compared to the remainder of the

continuous sidewall.” Finally, in reaching its conclusion, the Court has considered the extrinsic



                                                  34
evidence submitted by the parties, and given it its proper weight in light of the intrinsic evidence.

                         c) Court’s Construction

          The Court construes the term “generally flat sidewall section” to mean “a section of the

sidewall that is not perfectly flat, and differs in its shape as compared to the remainder of

the continuous sidewall.” The Court construes the term “generally flat inwardly flexible

panel” to mean “a portion of the flat sidewall section that is not perfectly flat, and differs in

its shape as compared to the remainder of the continuous sidewall.”

                 3.   “handle located on the non flexible portion” and “handle joined to the
                      non flexible portion”

         Disputed Term                 Plaintiffs’ Proposal8             Defendants’ Proposal9
    “handle located on”          “handle” means “the part of a       “handle attached”
                                 device that is designed or made
                                 to be grasped or held by the
                                 hand”

                                 “located on” means “is a part
                                 of”
    “handle joined to”           “handle” means “the part of a       “handle attached”
                                 device that is designed or made
                                 to be grasped or held by the
                                 hand”

                                 “joined to” means “attached to,
                                 whether by separate
                                 manufacture and subsequent
                                 connection or by unitary
                                 construction or molding as an
                                 integrated unit.”

                         a) The Parties’ Positions

          The parties dispute how the “handle” is “located on” or “joined to” the non-flexible portion.

Plaintiffs argue that the word “handle” is not a technical or confusing word. [Doc. No. 170 at 13].


8
    Doc. No. 224 at 1-2.
9
    Doc. No. 223 at 2.


                                                   35
According to Plaintiffs, a “handle” is the part of a device or thing that is designed or made

specifically to be grasped or held by the hand. Id. (citing MERRIAM-WEBSTER’S COLLEGIATE

DICTIONARY, Tenth Edition (2002); Stant Mfg, Inc. v. Gerdes GmbH, No. 1:02-CV-01653 RLY

WT, 2004 WL 3315375, at *22 (S.D. Ind. Sept. 27, 2004)). Plaintiffs argue that the “handle” need

only be located on or joined to the continuous sidewall. Id. Plaintiffs further argue that to read

claims 1 and 6 otherwise would “import[] the limitation ‘separate’” into the terms. Id. (citing

Amax, Inc. v. ACCO Brands Corp., 282 F.Supp.3d 432, 436, 437, 442 (D. Mass. 2017)).

       Defendants respond that the claims require that the handle be “located on” or “joined to”

the non-flexible portion. [Doc. No. 143 at 4]. What Plaintiffs point to as the handle on the accused

device is, according to Defendants, a small chamber for holding rinse water that is an integral part

of the continuous sidewall of the container. Id. at 4, 6. Defendants thus argue that the small

chamber does not meet the handle limitation because it is neither “located on” nor “joined to” the

non-flexible portion of the container but is part of a fully integrated container. Id. at 4, 6.

Defendants further argue that, if the small chamber of the Accused Device is the handle, then the

requirement that the container has a generally continuous sidewall is missing. Id.

       Defendants also argue that the “handle” limitation was added to overcome USPTO

rejections and the prior art. Id. at 5. Defendants argue that the “handle” limitation does not extend

to the integrated liquid holding chamber that is neither “located on” nor “joined to” the non-

flexible portion of the container. Id. Defendants contend that all of the embodiments shown in the

applications leading to the ’178 Patent show a conventional handle located on or joined to the

sidewall opposite to the flexible panel. Id. at 14. Defendants argue that each of the handle

embodiments shows a solid separation between the handle and the sidewall to which it is either

handle located on or joined to. Id. Defendants also argue that the small chamber in the Accused




                                                 36
Device is part of the continuous sidewall and is necessary for “defining an inward fluid holding

space.” Id. According to Defendants, there is no reasonable interpretation of the handle limitation

that reads on the Accused Device. Id. Defendants repeat that a handle “located on” or “joined to”

cannot read on container with no handle. Id. at 20. According to Defendants, the “handle”

limitation has specific requirements for its location, and must be either “located on” or “joined to”

the non-flexible portion of the sidewall. Id. at 26.

                     b) Analysis

       The phrase “handle located on the non flexible portion” appears in claim 1 of the ’178

Patent. The phrase “handle joined to the non flexible portion” appears in claim 6 of the ’178

Patent. The Court finds that the phrases are used consistently in the claims and are intended to

have the same general meaning in each claim. The Court further finds that the parties have not

presented a fundamental dispute regarding the scope of a claim term, but instead are arguing an

application of a claim term to an accused product. See, e.g., Biotec Biologische

Naturverpackungen GmbH & Co. KG v. Biocorp, Inc., 249 F.3d 1341, 1349 (Fed. Cir. 2001)

(deciding that the disputed issue was the proper application of a claim term to an accused process

rather the scope of the term).

       In their briefing, Defendants do not propose a construction for the terms “handle,” “located

on,” or “joined to.”10 Instead, Defendants consistently argue that the accused product is missing

the handle limitation. Because Defendants have not presented or articulated a fundamental dispute

regarding the scope of a claim term, the Court finds that the term “handle” is unambiguous, is

easily understandable by a jury, and should be given its plain and ordinary meaning. O2 Micro




10
   It was not until after the Claim Construction Hearing that Defendants proposed construing
“located on” and “joined to” to mean “attached.” [Doc. No. 223 at 2].


                                                  37
Int'l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1362 (Fed. Cir. 2008) (“We, however,

recognize that district courts are not (and should not be) required to construe every limitation

present in a patent’s asserted claims.”); see also, U.S. Surgical Corp. v. Ethicon, Inc., 103 F.3d

1554, 1568 (Fed. Cir. 1997) (Claim construction “is not an obligatory exercise in redundancy.”).

Likewise, the terms “located on” and “joined to” are unambiguous, are easily understandable by a

jury, and should be given their plain and ordinary meaning.

       Contrary to Defendants’ arguments, the Court finds that the intrinsic evidence does not

require a “conventional handle,” or preclude the handle from including a chamber to hold rinse

water. Indeed, Defendants concede that “[h]andles are not a new concept and generally alone do

not make an invention patentable.” Id. at 25.

       The Court agrees that the “handle” limitation was added during prosecution in response to

a Final Rejection. Specifically, claim 34 (issued claim 1) was amended to add “a handle located

on the non-flexible portion opposite the flexible panel to allow a user to lift and pour the container

when filled with liquid,” and claim 35 (issued claim 6) was amended to add “a handle joined to

the non-flexible portion opposite the flexible portion to provide for lifting and pouring of the

contents of the container by a user.” [Doc. No. 143-5 at 197-198]. Mirroring the claim language,

the patentee argued that “[t]he non-flexible side wall allows a user to pick up the container with

the handle, as the non-flexible sidewall allows the container to be self supported both to hold the

liquid therein and to not collapse around the handle due to the weight of the liquid.” Id. at 208.

The patentee further argued “[the prior art] would not work with a handle nor is it likely to be

raisable when raised full of liquid, as it is overall too pliable to be self supporting in such a

situation.” Id. at 209. The patentee concluded that “[a]pplicant has resolved this issue by making

only a portion of the container flexible and the remainder non flexible to support both the liquid




                                                 38
and be able to be raised by the handle without collapse.” Id.

       Contrary to Defendants’ contention, this is not a “clear and unmistakable” disclaimer of a

handle that includes a chamber for water. Anchor Wall Systems, Inc. v. Rockwood Retaining Walls,

Inc., 340 F.3d. 1298, 1306-1307 (Fed.Cir.2003). Instead, it simply confirms what the plain

language of the claims recite that the handle is located on or joined to the non-flexible portion and

is used for lifting and pouring of the contents of the container.

       Regarding Defendants’ argument that “[n]o embodiment of the handle is shown as a

separate chamber to hold rinse water,” the Court rejects the contention that claims are limited to

only the disclosed embodiments. [Doc. No. 143 at 14]. It is well established that an inventor need

not “embrace in the claims or describe in the specifications all possible forms in which the claimed

principle may be reduced to practice.” Smith v. Snow, 294 U.S. 1, 11 (1935); Nazomi Comm., Inc.

v. Arm Holdings, PLC, 403 F.3d 1364, 1369 (Fed.Cir.2005) (claims may embrace a “different

subject matter than is illustrated in the specific embodiments in the specification”). Indeed, “the

mere fact that the specification drawings depict a particular embodiment of the patent does not

operate to limit the claims to that specific configuration.” Anchor Wall Systems, Inc. v. Rockwood

Retaining Walls, Inc., 340 F.3d. 1298, 1306-07 (Fed. Cir. 2003).

       Regarding the terms “located on” and “joined to,” the parties do not provide constructions

for these terms in their briefing. It was only after the Claim Construction Hearing that Plaintiffs

proposed construing the term “located on” to mean “is part of,” and the term “joined to” to mean

“attached to, whether by separate manufacture and subsequent connection or by unitary

construction or molding as an integrated unit.” Similarly, it was only after the Claim Construction

Hearing that Defendants proposed construing the terms “located on” and “joined to” to mean

“attached.” The Court finds that the terms “located on” and “joined to” are unambiguous, are




                                                 39
easily understandable by a jury, and should be given their plain and ordinary meaning.

       The only discussion of the recited handle in the specification states that “[f]or further

convenience, and depending on the size of container (10), a handle (22) can be attached to side

wall (12) to assist in manipulation of container (10).” ’178 Patent at 4:26–29. The specification

further indicates that the claimed container “can be formed of rubber or plastic or metal or wood

or any material which will serve to hold a fluid within continuous side wall (12).” Id. at 4:9–12.

The specification further discloses that in one embodiment “flexible panel (28) as being directly

connected or molded onto container sidewall (12) with the upper edge (52) of flexible panel (28)

providing the flexible rim segment (24) of the sidewall rim (20) of sidewall (12).” Id. at 7:59–61

(emphasis added).

       Given this disclosure, a person of ordinary skill in the art would understand that the recited

container and its subparts may be a single molded piece. Thus, a person of ordinary skill in the

art would understand that a handle “located on” or “joined to” the non flexible portion can be

formed, molded, connected, or otherwise attached to the non flexible portion. There is nothing in

the intrinsic evidence that requires the recited handle to be a “conventional handle,” or precludes

the handle from including a chamber to hold a fluid. Instead, the plain language of the claim only

requires the recited handle “to allow a user to lift and pour the container when filled with liquid,”

or “to provide for lifting and pouring of the contents of the container by a user.” ’178 Patent at

8:40–43, 9:7-9. To the extent that Defendants contend that the “handle” must be “attached,” so

that there is a solid separation between the handle and the sidewall, the Court rejects that argument.

Finally, in reaching its conclusion, the Court has considered the extrinsic evidence submitted by

the parties and given it its proper weight in light of the intrinsic evidence.




                                                  40
                    c) Court’s Construction

       The phrases “handle located on the non flexible portion” and “handle joined to the non

flexible portion” will be given their plain and ordinary meaning.

         V.      CONCLUSION

       The Court adopts the above constructions. The parties are ordered not to refer, directly or

indirectly, to each other’s claim construction positions in the presence of the jury. Likewise, the

parties are ordered to refrain from mentioning any part of this opinion, other than the definitions

adopted by the Court, in the presence of the jury. However, the parties are reminded that the

testimony of any witness is bound by the Court’s reasoning in this order but any reference to claim

construction proceedings is limited to informing the jury of the definitions adopted by the Court.

       Monroe, Louisiana, this 15th day of May, 2019.



                                                     _______________________________________
                                                      TERRY A. DOUGHTY
                                                      UNITED STATES DISTRICT JUDGE




                                                41
